Citation Nr: 0937719	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating in excess 
of 20 percent for a bilateral hearing loss disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

4.  Entitlement to service connection for polyneuropathy of 
the upper and lower extremities, claimed as a result of 
herbicide exposure.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision, which denied the 
increased rating claims for his PTSD and bilateral hearing 
loss.  It also arises from a January 2006 rating decision, 
which denied the Veteran's claim for TDIU.  Finally, this 
appeal arises from a September 2005 rating decision, which 
denied service connection for polyneuropathy of the upper and 
lower extremities.  

The Veteran initially requested a hearing before the Board.  
However, in September 2006 and again in July 2009, he 
expressly withdrew his request.  The Board may proceed.  See 
38 C.F.R. § 20.704(e).  

The claims regarding TDIU  and service connection for 
polyneuropathy of the upper and lower extremities are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas, but does not 
result in total occupational and social impairment.

2.  No reliable evidence provides that the Veteran's service-
connected bilateral hearing loss disability has increased in 
severity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for a bilateral hearing loss disability are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The VA has met all statutory and regulatory notice and duty 
to assist provisions as to his claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

With respect to his service connection claim, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008). 
 The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The January 2005 VCAA notice provided to the Veteran prior to 
adjudication fully satisfied the second and third elements 
under the duty to notify provisions.  See Quartuccio, supra.  
Failure to provide pre-adjudicative notice of any of the 
notice elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id., at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
January 2005 letter informed him that additional information 
or evidence was needed to support his claim, asked him to 
send the information or evidence to VA, and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand what was necessary to 
substantiate his claim.  See Quartuccio.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

For an increased compensation claim, the Veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's occupational life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).  No letter was sent prior to initial 
adjudication which satisfied any of the elements under the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  However, in September 
2008, the RO sent the Veteran a letter which fully satisfied 
the elements of Vazquez-Flores test.  Although this letter 
was not sent prior to initial adjudication of the Veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, given nine months to 
respond with additional argument and evidence, the claim was 
readjudicated, and an additional supplemental statement of 
the case (SSOC) was provided to the Veteran in June 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Further, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments.  See Vazquez- Flores v. Shinseki, No. 08-7150 
(Fed.Cir. Sept. 4, 2009).  So, those provisions cited above 
are no longer required even though included in notification.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran's Social 
Security Administration (SSA) records have been associated 
with the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

With respect to the increased rating claims, the RO provided 
the Veteran appropriate VA mental examinations in May 2006 
and May 2009 to determine the current severity of his 
bilateral hearing loss and his PTSD.  The Veteran has not 
reported receiving any recent treatment specifically for his 
disabilities (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examinations findings.  
There is also no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Increased rating

The Veteran contends that he is entitled to increased ratings 
for his service-connected PTSD and bilateral hearing loss.  
For the reasons the follow, such increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a.	PTSD

The Veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Ratings are assigned according to the  C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  
According to DSM-IV, a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

The Veteran was afforded a VA examination in May 2006 to 
determine the current severity of his PTSD.  During the 
examination, the Veteran reported sleeplessness, frequent 
nightmares, anger, isolation, low energy and mood, 
irritability, avoidance, problems with concentration, and 
hypervigilance.  On examination, the examiner noted that 
cleanliness was adequate.  The Veteran's mood seemed anxious 
and his affect was stereotyped, superficial, and incongruent 
with his mood.  He denied hallucinations and the examiner 
noted that some of his thinking boarded on clear delusional 
content.  His judgment was poor to fair and insight was noted 
as minimal.  Impulse control appeared fair to good.  The 
examiner diagnosed the Veteran with schizophrenia and PTSD 
and gave him a GAF score of 39 for both disabilities and a 
GAF score of 52 for just his PTSD.  The examiner noted that 
his overall lack of function and severity of symptomology is 
more attributable to his psychotic disorder than to his PTSD.  

VA treatment records dated in August 2006 provide that the 
Veteran reported feeling suicidal but did not have a plan.  
He denied homicidal tendencies.  He also reported difficulty 
sleeping.  The examiner gave him a GAF score of 45.  A 
December 2006 treatment note provided that the Veteran no 
longer demonstrated suicidal ideation.  He denied having a 
depressed mood or feeling sad.  He reported social isolation 
although he admitted to have a close relationship with his 
brother and an old friend whom he has known since his was a 
boy.  The examiner gave him a GAF score of 55.  An April 2007 
treatment note provided that the Veteran had depressive 
disorder NOS, anxiety disorder NOS, and PTSD.  At that time, 
he denied psychotic symptoms and suicidal ideation.  He still 
experienced frequent flashbacks and nightmares.  He was again 
given a GAF score of 55.  

In May 2009, the Veteran was afforded an additional VA 
examination to assess the severity of his PTSD.  The Veteran 
reported that he had not worked since 1987 and had not sought 
employment since he found it too stressful.  The Veteran 
again reported a strong relationship with his brother.  He 
reported an impulse to harm others, sadness, pessimism, 
indecisiveness, worthlessness, loss of energy, sleeplessness, 
guilt, isolation, fatigue, and loss of interest.  The 
examiner noted that the Veteran's cleanliness was adequate, 
he was oriented to person, place, and time, and his behavior 
was inappropriate at times.  He denied panic attacks or 
impaired impulse control.  He denied hallucinations although 
the examiner noted that he may suffer from delusions.  The 
examiner noted that the Veteran was essentially uncooperative 
after forty five minutes of the examination.  As such, the 
examiner was unable to assess the Veteran's thought process 
and communication.  The examiner noted that the Veteran's 
clinical presentation was primarily consistent with his 
presentation at his last examination, which reflected an 
exaggeration of his cognitive deficiencies.  His social 
impairments were primarily consistent with schizophrenia.  
The examiner also noted that a GAF score could not be 
assessed without resorting to some degree of speculation due 
to the Veteran's demeanor during the examination and 
unreliability as a reporter.  The examiner assessed him with 
schizophrenia and PTSD by history.

The Veteran's GAF scores show impairment of social and 
industrial adaptability, ranging from a 45 during VA 
outpatient treatment in August 2006 to 55 at the May 2006 VA 
examination and in a December 2006 treatment note.  The GAF 
scores reflect moderate to serious symptoms.  

The Board finds that in viewing the evidence in its totality, 
a 70 percent rating is warranted.  The Veteran has social 
impairment, with deficiencies in most areas.  He has 
exhibited suicidal ideation, delusional thinking, poor 
judgment, minimal insight, social isolation, an impulse to 
harm others, sadness, pessimism, indecisiveness, 
worthlessness, loss of energy, sleeplessness, guilt, 
isolation, fatigue, and loss of interest.  

A 100 percent rating is not warranted because the Veteran's 
PTSD was not productive of total occupational and social 
impairment.  The Veteran does not have gross impairment in 
thought processes or communication.  The Veteran  does not 
suffer from persistent delusions or hallucinations.  His 
behavior is not grossly inappropriate.  He is able to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  The Veteran is oriented to time and place.  
The Veteran does not have memory loss for names of close 
relatives, own occupation, or own name.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
The Veteran has industrial impairment, but that is 
contemplated within the assigned 70 percent rating.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

Accordingly, the evidence supports a 70 percent rating for 
PTSD, but no higher.  


b.	Bilateral Hearing Loss

The Veteran is currently rated as 20 percent disabling for a 
bilateral hearing loss disability under Diagnostic Code 6100.  
In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity. For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The Veteran was afforded a VA examination in May 2006 and May 
2009 to assess the severity of his bilateral hearing loss.  
The May 2006 VA examiner noted that he was unable to review 
his service treatment records but was able to look to two VA 
examination reports in 2001, which found the Veteran's 
responses unreliable.  The May 2006 VA examiner also found 
that the Veteran's pattern of behavior caused the results of 
the examination to be largely unreliable and did not 
accurately reflect the Veteran's hearing.  The May 2009 VA 
examiner also noted that the Veteran's test results were 
inconsistent and did not reflect his maximal effort.  
Although the Veteran was reinstructed and encouraged through 
the testing, his responses were of poor reliability.  

For reasons indicated, including inconsistent test scores and 
the Veteran's behavior in reporting at the various VA 
examinations that were attempted in conjunction with this 
claim for increased rating, the Board finds that VA 
audiological examinations are unreliable and invalid for 
rating purposes. In the instant case, the examination reports 
are inadequate for the purpose of applying the hearing loss 
schedular Tables found at 38 C.F.R. § 4.85 for the Veteran's 
bilateral hearing loss because the examiners perceive the 
Veteran to be feigning or exaggerating his condition.  The 
Veteran was afforded two VA examinations in regard to this 
claim for an increased rating for bilateral hearing loss.  
These reports, by different VA physicians, have yielded the 
same unreliable results for the Veterans hearing.  And, the 
Board cannot assess a higher rating.  

Further, due to the inconsistent data and findings and 
reporting in this case, the Board is further unable to 
determine whether the Veteran's hearing loss meets the 
criteria for an exceptional pattern of hearing loss as 
described in 38 C.F.R. § 4.86 (where the puretone threshold 
at each of the four specified frequencies was 55 decibels or 
more).  The examiner was unable to report the speech 
reception threshold or the puretone thresholds due to the 
Veteran's unreliability.  As such, an evaluation of the 
Veteran's bilateral hearing loss under Table VIA is not 
appropriate. 
 
Further, the Board has not assigned staged ratings because 
the factual findings do not show distinct time periods where 
the service-connected bilateral hearing loss disability 
exhibited symptoms or reliable clinical measures of speech 
discrimination or audiometric thresholds that warranted 
different ratings. 

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  With respect to the first prong of Thun, the evidence 
in this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected disability is inadequate.  As noted, the 
Veteran was essentially uncooperative on his examinations.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected hearing loss disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine. However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b)(West 2002); Gilbert, 1 Vet. App. at 
55-57.


ORDER

Entitlement to an increased disability rating of 70 percent 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an increased disability rating in excess of 20 
percent for a bilateral hearing loss disability is denied.


REMAND

The Veteran contends that that he suffers from polyneuropathy 
of the upper and lower extremities as a result of herbicide 
exposure while serving in combat in Vietnam.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

Accordingly, the Board finds that the Veteran should be 
afforded a VA examination as to the service connection issue.  

With regard to the matter of TDIU, the Board must determine 
whether competent evidence of record shows that the Veteran's 
service-connected disabilities alone preclude him from 
engaging in substantially gainful employment.  VA may not 
reject a claim for entitlement to TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disabilities do not prevent him 
from performing work that would produce sufficient income to 
be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beatty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
Veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297.  

As provided above, the Veteran is service-connected for PTSD, 
bilateral hearing loss, and tinnitus.  He underwent 
psychological evaluations in May 2006 and May 2009.  While 
the examiners discussed the function limitations his PTSD 
posed on his occupational life, they did not provide an 
opinion whether his PTSD precluded him from gainful 
employment.  Further, he was scheduled to undergo evaluations 
in February 2009 to determine the current severity of his 
service-connected disability and the extent these 
disabilities limited his functional ability to perform 
sedentary and nonsedintary employment.  The record indicates 
that the Veteran failed to report to these examinations.  

However, the record is also devoid of any notice to the 
Veteran that his unemployability was being evaluated at the 
February 2009 examinations.  The Veteran's has insistently 
contended that he is entitled to TDIU benefits throughout his 
appeal.  The Board finds that there is a high likelihood that 
he would have appeared for the examinations or communicated 
reasons for his inability to appear had he been given notice 
that these examinations were not only assessing the current 
severity of his service-connected disabilities but also 
addressing the impact they have on his ability to maintain 
gainful employment.  Also, the Veteran has been assigned a 70 
percent rating.  Thus, he meets the schedular criteria for 
TDIU.  

The record also provides that the Veteran has been diagnosed 
with schizophrenia and that his functional ability has been 
greatly impacted by this disability as well as his PTSD.  
While Veteran's PTSD is service connected, his diagnosed 
schizophrenic disorder is not service connected.  A TDIU 
claim may not be based on nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose.  

Further, the Veteran's claim of service connection for 
polyneuropathy is being further developed.  

Because there was insufficient evidence to determine whether 
the Veteran's service-connected disabilities alone rendered 
him incapable of securing and maintaining substantially 
gainful employment, the RO should schedule the Veteran for a 
general VA examination to address this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current polyneuropathy is 
related to service to include claimed 
inservice herbicide exposure.  

Also, the examiner should determine 
whether the Veteran's service-connected 
disabilities alone prevent him from 
engaging in a substantially gainful 
occupation, i.e., whether it is at least 
as likely as not that the Veteran is 
rendered unemployable solely due to his 
service-connected disabilities (e.g., 
without regard to age or nonservice-
connected disorders).  

2.  Then, readjudicate the Veteran's 
service connection and TDIU claims.  In 
the event that any claim is not resolved 
to the satisfaction of the Veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


